DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
This action is in response to amendments filed on 01 February 2022. As per applicant’s request, claims 1, 13, 20, 25 have been amended. Claims 1-4, 9, 11-15, 18-20, 23-29 are pending in the application.

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments made to the claims, are persuasive.

Allowable Subject Matter
Claims 1-4, 9, 11-15, 18-20, 23-29 are allowed.

The following is an examiner’s statement of reasons for allowance: in view of claims 1, 13, 20 and further search, claims 1, 13, 20 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:



Claims 1 and 13:
...
computing a frequency of each identified repeated relationship from the source code knowledge graph and the natural language knowledge graph; 
computing a frequency of each relationship associated with a background source code base; 
comparing the frequency of each identified repeated relationship from the source code knowledge graph and the natural language knowledge graph to the frequency of each relationship associated with the background source code base to determine if a frequency threshold is met; and 
generating a combined knowledge graph based in part on the frequency threshold associated with the identified repeated patterns of relationships ...

Claim 20:
...
compute a frequency of each identified repeated relationship from the source code knowledge graph and the natural language knowledge graph; 
compute a frequency of each relationship associated with a background source code base; 
compare the frequency of each identified repeated relationship from the source code knowledge graph and the natural language knowledge graph to the frequency of each relationship associated with the background source code base to determine if a frequency threshold is met; and 
generate a combined knowledge graph based in part on the frequency threshold associated with the identified repeated patterns of relationships ...

Regarding the cited limitations of claims 1, 13, and 20 which do not appear to be taught by the prior art: Míšek et al. teaches dynamic analysis of source code to generate knowledge graphs of both source code and natural language files where the graphs are combined and patterns are identified. Marcus et al. teaches weighting the repeated patterns of the combined knowledge graph. Bontcheva et al. teaches pruning terms based on a frequency threshold for inclusion in a source code ontology. Benjamin et al. teaches frequency threshold filtering of term for inclusion in an ontology.
However, the claims in the application are deemed to be directed to a nonobvious improvement over the prior art of record. As noted above, the independent claims comprise computing frequencies of relationships of the source code knowledge graph and a background source code base, comparing the frequencies to determine if a threshold is met, and generating a combined knowledge graph of the source code and natural language knowledge graphs based on the frequency threshold.
Therefore the cited/applied prior art fails to teach or suggest each and every feature of each of the combination of features recited in the independent claims 1, 13, 20.
When taken into context, the claims as a whole were not uncovered in the prior art; i.e., all dependent claims which depend from claims 1, 13, 20 are allowed as they depend upon an allowable independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                        

/BRIAN M SMITH/               Primary Examiner, Art Unit 2122